Detailed Action

Status of the Claims
Claims 1 – 6, 8 – 13, & 15 – 20 were previously pending and subject to a non-final office action mailed 04/08/2022. Claims 1, 8, & 15 were amended in a reply filed 06/08/2022. Claims 1 – 6, 8 – 13, & 15 – 20 have been examined and are subject to the final office action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/08/2022 was filed before the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Response to Arguments
The currently amended claims have overcome the previous rejection under 35 USC 112(b).

The currently amended claims have overcome the previous rejection under 35 USC 112(a) for claims 1 – 6. The previous rejection under 35 USC 112(a) for claims 8 – 13 & 15 – 20 are maintained because the claims recite subject matter that does not have written support in the instant specification. 

Applicant’s arguments filed 06/08/2022 with respect to the previous rejection under 35 USC 101 have been considered but are not persuasive.

Applicant initially argues, on pg. 20, that “the claimed invention does not fall within one of the enumerated subject matter groupings of abstract ideas included in the 2019 Revised Patent Subject Matter Eligibility Guidance, e.g., the claimed invention is not a mathematical concept, a method of organizing human activity, or a mental process.”

Examiner respectfully disagrees, because other than reciting generic computer components, the claimed functions, in the context of this claim encompass determining when to offer to ship an order to a customer after an estimated order abandonment deadline passes, and scheduling a delivery. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claims recite an abstract idea.

Applicant next argues, on pp. 20 – 21, that “amended independent claim 1 recites features beyond merely tying the invention to a particular operating environment including generic implementation of a computer (or computer based implementation) without imposing meaningful limitation on the scope of the claim. Thus, Applicant contends that amended claim 1 recites specific and meaningful limitation using a computer. Additionally, claim 1 at least recites additional elements that integrate the judicial exception into a practical application of the exception, which can include one or more improvements to a computer or computer technology. Thus, Applicant submits that the amended independent claims, considered as a whole, recite subject matter beyond an abstract idea.”

Examiner respectfully disagrees, and notes that Applicant’s argument is merely conclusory without any specific evidence or reasons as to how the recited judicial exception is integrated into a practical application. Examiner submits that the claims fails to recite additional elements that amount to integration into a practical application because the additional computer-related elements of “cognitive system,” “processors,” “memory device,” and “computer readable storage medium” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The functionality of “training a cognitive system having a neural network with historical information on previous BOPIS orders from multiple customers,” “analyzing the current customer profile and the historical data using natural language processing,” “analyzing the natural language by generating models for scoring and ranking results for training based on large sets of inputs and outputs to determine a confidence level of an answer,” and “using the cognitive system to predict an abandonment delay” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and is also a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and is therefore not indicative of integration into a practical application. The additional elements of “product,” “store,” and “customer” merely generally link the use of a judicial exception the field of e-commerce. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Applicant’s arguments regarding Step 2B, on pp. 21 – 23, are identical to the arguments set forth in the remarks received 01/12/2022. Accordingly, Examiner respectfully refers Applicant to the responses to these arguments in the office action mailed 04/08/2022 on pp. 4 – 6.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 13 & 15 – 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 8 & 15 recite the limitation: “analyzing a current customer profile and the historical information/data using natural language processing;” 

A review of Applicant’s entire specification produced the following relevant sections:

Pg. 15, lns. 12 – 18: “A modern implementation of artificial intelligence is the IBM WatsonTM cognitive technology, which applies advanced natural language processing, information retrieval, knowledge representation, automated reasoning, and machine learning technologies to the field of open domain question answering. Such cognitive systems can rely on existing documents (corpora) and analyze them in various ways in order to extract answers relevant to a query, such as person, location, organization, and particular objects, or identify positive and negative sentiment.”

While the aforementioned section of Applicant’s instant specification discloses that existing documents can be analyzed using natural language processing to extract answers to a query or to identify positive and negative sentiment, it fails to disclose wherein the current customer profile and the historical data is analyzed using natural language processing as claimed. 

Claims 8 & 15 recite the limitation: “analyze the natural language by generating models for scoring and ranking results for training based on sets of inputs and outputs to determine a confidence level of an answer.” 

A review of Applicant’s entire specification produced the following relevant section:

Pg. 15, lns. 18 – 26: “Different techniques can be used to analyze natural language, identify sources, find and generate hypotheses, find and score evidence, and merge and rank hypotheses. Models for scoring and ranking the answer can be trained on the basis of large sets of question (input) and answer (output) pairs. The more algorithms that find the same answer independently, the more likely that answer is correct, resulting in an overall score or confidence level. In the context of the present invention, a cognitive system can be trained to provide an indication of whether a BOPIS order is likely (yes/no) to have become abandoned as of a certain time, as explained further below in conjunction with Figure 5.”

While the aforementioned section of Applicant’s instant specification discloses analyzing the natural language, training models for scoring and ranking results based on large sets of inputs and outputs, and determining a confidence level of an answer, it fails to disclose wherein the natural language is analyzed by the process of generating models for scoring and ranking results for training based on large sets of inputs and outputs to determine a confidence level of an answer as claimed. In other words, there is not written support for a process for “analyzing the natural language” by which models are generated to rank and score results, and determining a confidence level of an answer. 

In addition, claims 9 – 13 & 16 – 20 depend upon claims 8 & 15, but fail to remedy their deficiencies, and therefore are rejected for inheriting their deficiencies.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6, 8 – 13, & 15 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “receiving a current customer profile uniquely associated with the customer, the current customer profile including historical data pertaining to multiple previous BOPIS orders from only the customer,” “predict an abandonment delay for the current BOPIS order based on the current customer profile, the abandonment delay representing a period of time after which the BOPIS order is likely to become abandoned,” “determining… that delivery of the product after the threshold deadline from a location of the store to an address of the customer is still feasible for a known delivery charge,” “transmitting… a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge,” “receiving… a confirmation for delivery from the customer responsive to the notification,” “collecting… additional information from the customer for scheduling a delivery,” “communicating… with a store associate for confirming the product is picked and packed,” and “scheduling… a delivery for the product.”
	
2A Prong 1: The limitations of “receiving a current customer profile uniquely associated with the customer, the current customer profile including historical data pertaining to multiple previous BOPIS orders from only the customer,” “predict an abandonment delay for the current BOPIS order based on the current customer profile, the abandonment delay representing a period of time after which the BOPIS order is likely to become abandoned,” “determining… that delivery of the product after the threshold deadline from a location of the store to an address of the customer is still feasible for a known delivery charge,” “transmitting… a notification to the customer that the product can be delivered with proposed delivery details including the delivery charge,” “receiving… a confirmation for delivery from the customer responsive to the notification,” “collecting… additional information from the customer for scheduling a delivery,” “communicating… with a store associate for confirming the product is picked and packed,” and “scheduling… a delivery for the product,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components. That is, other than reciting “cognitive system,” “processors,” “memory device,” and “computer readable storage medium” language, the above functions, in the context of this claim encompasses determining when to offer to ship an order to a customer after an order has not been picked up, and scheduling a delivery. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas (e.g., “commercial interactions,” including sales activities or behaviors; business relations, as well as “managing personal behavior or relationships or interactions between people,” including following rules or instructions). Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “computer system,” “program instructions,” “cognitive system,” “processors,” “computer,” “memory device,” and “computer readable storage medium” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and thus do not render the abstract idea eligible. The functionality of “training a cognitive system having a neural network with historical information on previous BOPIS orders from multiple customers,” “analyzing the current customer profile and historical data using natural language processing,” “analyzing the natural language by generating models for scoring and ranking results for training based on large sets of inputs and outputs to determine a confidence level of an answer,” and “using the cognitive system to predict an abandonment delay” amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)), and is also a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and is therefore not indicative of integration into a practical application. The additional elements of “product,” “store,” and “customer” merely generally link the use of a judicial exception the field of e-commerce. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “computer system,” “cognitive system,” “processors,” “computer,” “program instructions,” “memory device,” and “computer readable storage medium” amounts to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “training a cognitive system having a neural network with historical information on previous BOPIS orders from multiple customers,” “analyzing the current customer profile and the historical data using natural language processing,” “analyzing the natural language by generating models for scoring and ranking results for training based on large sets of inputs and outputs to determine a confidence level of an answer,” and “using the cognitive system to predict an abandonment delay” merely generally link the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)), and is also a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and do not amount to significantly more. The additional elements of “product,” “store,” and “customer” merely generally link the use of a judicial exception the field of e-commerce. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Furthermore, dependent claims 2 – 6, 9 – 13, & 16 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “computer system” and “computer program product” in the dependent claims are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP § 2106.05(f)), and thus do not render the abstract idea eligible. The additional element of “cognitive system” is recited at a high level of generality and are merely generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP § 2106.05(h)). The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims simply instruct the practitioner to implement the abstract idea with generic computer components that conduct generic computer functions within a certain field of use, and thus are ineligible.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628                                                                                                                                                                                                        
/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628